Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	Claims 22-23, 25-30, 32-37, 39-41 are pending.

Drawings
3.	Prior objections to figure 5B are withdrawn in view of applicant’s amendments.  

Response to Arguments
4.	Applicant’s arguments, see remarks page 10, filed 1/14/2021, with respect to 22-23, 25-27, 29, 30, 32-34, 36-37, and 39-41 have been fully considered and are persuasive.  The 35 USC 102 rejections of 22-23, 25-27, 29, 30, 32-34, 36-37, and 39-41 has been withdrawn. 

Allowable Subject Matter
5.	Claims 22-23, 25-30, 32-37, 39-41 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter. 



“wherein changed point-in-time data for the point-in-time copy i is written sequentially to the changed data section after last written changed point-in-time data for a previous point-in-time copy having an earlier point-in-time than the point-in-time Ti, and wherein changed point-in-time data for one of the point-in-time copies that is at non-contiguous locations in the source data is written to contiguous locations in the changed data section in the repository; and 
for each point-in-time copy i of the point-in-time copies, indicating an offset in the changed data section in the repository where changed point-in-time data for point-in-time copy i begins”
, in combination with the other claimed limitations.   

With respect to the independent claim 29, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“wherein changed point-in-time data for the point-in-time copy i is written sequentially to the changed data section after last written changed point-in-time data for a previous point-in-time copy having an earlier point-in-time than the point-in-time Ti, and wherein changed point-in-time data for one of the point-in-time copies that is at non-contiguous locations in the source data is written to contiguous locations in the changed data section in the repository; and 
for each point-in-time copy i of the point-in-time copies, indicating an offset for each point-in-time copy i of the point-in-time copies, indicating an offset in the changed data section in the repository where changed point-in-time data for point-in-time copy i begins.”
, in combination with the other claimed limitations.   

With respect to the independent claim 36, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“wherein changed point-in-time data for the point-in-time copy i is written sequentially to the changed data section after last written changed point-in-time data for a previous point-in-time copy having an earlier point-in-time than the point-in-time Ti, and wherein changed point-in-time data for one of the point-in-time copies that is at non-contiguous locations in the source data is written to contiguous locations in the changed data section in the repository; and 
for each point-in-time copy i of the point-in-time copies, indicating an offset in the changed data section in the repository where changed point-in-time data for point-in-time copy i begins.”
, in combination with the other claimed limitations.   

Dependent claims 23, 25-28, 30, 32-35, 37, 39-41  are allowed for being dependent to an already allowed claim.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".




Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U.S. Patent Application Publication 2009/0150641 by Flynn et. al. provides for taking a data segment 606 from a portion of data 602 to be stored in pages and appending it to recently stored data one after the other as seen in figure 6 for append points.  Flynn appears to be disclosing taking non-contiguous data from a source and appending it to contiguous data.  Flynn does not appear to disclose “wherein changed point-in-time data for the point-in-time copy i is written sequentially to the changed data section after last written changed point-in-time data for a previous point-in-time copy having an earlier point-in-time than the point-in-time Ti, and wherein changed point-in-time data for one of the point-in-time copies that is at non-contiguous locations in the source data is written to contiguous locations in the changed data section in the repository; and for each point-in-time copy i of the point-in-time copies, indicating an offset for each point-in-time copy i of the point-in-time copies, indicating an offset in the changed data section in the repository where changed point-in-time data for point-in-time copy i begins”

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167